The plaintiff alleged and the defendant .admitted that between the 9th day of July, 1883, and the 20th day of September, 1883, the plaintiff rendered and performed certain services for and at the instance and request of defendant’s testatrix.
The plaintiff also alleged that these services were worth the sum of $500. This the defendant denied, and alleged that the services were rendered under an agreement to charge for the services and board of the testatrix, and her nurse the sum of eighteen dollars per week.
' Defendant’s testatrix had been living with the plaintiff for some time prior to the time when she became sick and unable to care for herself. The services for which suit is brought were rendered to the testatrix after the commencement of her sickness, in part by the plaintiff and in part by his nieces, who were members of his family. The only evidence of the duration of the time of the services for which the charge is made over and above the price agreed for the board is to the effect that the testatrix became ill and unable to take care of herself about six weeks before her death, and the only evidence of the value of such services is that they were worth twenty-five dollars per week. But the jury must have found that the services extended over a period of ten weeks, and that they were worth fifty dollars a week. This finding is not only not sustained by the evidence, but is against the evidence, and.it was error to deny defendant’s motion to set aside the verdict on the ground that the damages were excessive. The plaintiff did, however, prove that he was entitled to recover the following sums: Eorty-nine dollars, the value of certain property destroyed by the testatrix; thirty-six dollars for two weeks’ board, and $150 for six weeks’ attendance, amounting altogether to the sum of $235.
The judgment will be reversed and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiff stipulates to reduce the verdict to $335, in which event the judgment is affirmed, without costs to either party. _ ■